Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  October 22, 2014                                                      Robert P. Young, Jr.,
                                                                                   Chief Justice

  149853 & (17)(18)(19)                                                  Michael F. Cavanagh
                                                                         Stephen J. Markman
                                                                             Mary Beth Kelly
                                                                              Brian K. Zahra
                                                                      Bridget M. McCormack
  JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,                                       David F. Viviano,
  JOHN DOE 4, JOHN DOE 5, JOHN DOE 6,                                                   Justices
  and JOHN DOE 7, on behalf of themselves
  and a class of all others similarly situated,
                 Plaintiffs-Appellees,
  v                                               SC: 149853
                                                  COA: 321850
                                                  Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR OF THE STATE OF MICHIGAN,
  DIRECTOR OF MICHIGAN DEPARTMENT
  OF CORRECTIONS, DEPUTY DIRECTOR
  OF MDOC CORRECTIONAL FACILITIES
  ADMINISTRATION, FORMER DEPUTY
  DIRECTOR OF MDOC CORRECTIONAL
  FACILITIES ADMINISTRATION, CHIEF
  DEPUTY DIRECTOR OF MDOC
  CORRECTIONAL FACILITIES
  ADMINISTRATION, WARDEN OF CARSON
  CITY CORRECTIONAL FACILITY, WARDEN
  OF CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, WARDEN OF GUS HARRISON
  CORRECTIONAL FACILITY, WARDEN OF
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY, WARDEN OF OAKS
  CORRECTIONAL FACILITY, WARDEN OF
  THUMB CORRECTIONAL FACILITY,
  WARDEN OF CHIPPEWA CORRECTIONAL
  FACILITY, WARDEN OF MARQUETTE
  BRANCH PRISON, and WARDEN OF
  BELLAMY CREEK CORRECTIONAL
  FACILITY,
             Defendants-Appellants.

  _________________________________________/
                                                                                                              2



      On order of the Court, the motion for immediate consideration is GRANTED.
The application for leave to appeal the June 25, 2014 order of the Court of Appeals is
considered, and it is DENIED, because we are not persuaded that the question presented
should be reviewed by this Court. The motions to waive the requirements of MCR
7.209(A) and for stay are DENIED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 22, 2014
       d1015
                                                                            Clerk